PATTERSON, Justice:
This is an appeal from a decree of the Chancery Court of the First Judicial District of Hinds County. In that proceeding the court denied the claims of ownership of Mary Emma Allen and Winnie Lou Smith to seven $1000 Series H United States Savings Bonds. It was the court’s opinion that the basis of the ownership urged by the claimants, a gift causa mortis, had not been established.
The issue before this Court is whether the trial court erred in law or in fact in its holding.
We are of the opinion that all issues presented with reference to the transfer of government bonds are controlled by that which was stated in Greer v. Hampton, 240 So.2d 253 (Miss.1970). The decree of the lower court is therefore affirmed.
Affirmed.
GILLESPIE, C. J., and INZER, SMITH and SUGG, JJ., concur.